DETAILED OFFICE ACTIION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The art rejection in section 6 of the detailed portion of the office action mailed 22 March 2022 is withdrawn in view of applicant’s arguments and claim amendments filed 22 June 2022.  A modified ground of rejection is given below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (U.S. 2018/0272648 A1) in view of Chapman et al. (U.S. 2017/0166294 A1)
     Ding et al. teaches the use of a graphite layer as a heat conductive layer under a wood veneer (0070) so that the laminate of the two layers meets fire standards for use on aircraft.  The veneer and graphite layers may further be on top of a substrate support layer (section 008, and Figures 3A and 3B).  The substrate layer maybe coated with an adhesive that has a flame retardant (section 0067).  The thermal conductive layer may have perforations or openings, which may have a 1 mm diameter (0052).  Chapman et al. teaches a veneer laminate for use in an aircraft that comprises a multiple ply substrate layer under a veneer with a non-telegraphing backing layer where the substrate layer may further comprise a honeycomb structure (abstract, Figure 4, sections 0019 to 0023).  The instant invention claims a perforated graphite layer as a thermal conductive layer under a wood veneer, with perforations in the graphite layer being between 1 mm and 3 mm in diameter, with both layers on a substrate that has been treated with a flame retardant, with the substrate having multiple plies including a honeycomb layer.
     It would have been obvious to one of ordinary skill in the art to have perforated the graphite thermally conductive layer of Ding et al. in order to allow adhesive to penetrate the holes of the conductive layer and better join the wood veneer and substrate layer, with the perforations being 1 mm in diameter.  It further would have been obvious to have used a flame retardant in the adhesive used to coat the substrate layer because of the teaching of Ding et al.  It still further would have been obvious to have used a multiple-ply wood substrate in the laminate of Ding et al. that includes a honeycomb layer to increase the strength of the substrate backing layer because of the teachings of Chapman et al. that a multiple ply backing substrate including a honeycomb layer provides a stable support for a wood veneer layer.  The examiner notes that the perforated conductive layer does not have to be coated with a flame retardant (Ding et. al, claim 9), and that the 1 mm perforation diameter of Ding et al. overlaps the bottom end point of the instant claimed 1 mm to 3 mm opening diameter range.  The examiner further notes that it would have been obvious to one of ordinary skill in the art to have considered the thermally conductive graphite layer of Ding et al. to be a non-telegraphing layer as defined in Chapman et al.

Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive.
     Applicant arguments regarding the previous art rejection were persuasive as noted in section 2 above, but are not persuasive against the modified rejection given above.  Applicant argued that the previous rejection lacked a honeycomb layer and did not teach the instant claimed hole diameter range.  The new Chapman et al. reference in the modified rejection supplies the honeycomb limitation, and the 1 mm hole diameter taught in Ding et al. overlaps the claimed instant range of the hole diameter being between 1 mm to 3 mm.  The examiner notes that the 1 mm or less hole diameter range in Ding et al. is a preference and not an absolute limitation as to the hole diameter, which can vary with the thermal conductivity of the thermally conductive layer (Ding et al. section 0054). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783